DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, 11, 12 and 16 are objected to because of the following informalities:  
Regarding claim 1, the recitation of “the transfer message” in line 7 is suggested to change to - - the authentication code transfer message - -.
Regarding claim 7, the recitation of “the code transfer message” in line 2 is suggested to change to - - the authentication code transfer message - -.
Regarding claim 11, the recitation of “the transfer message” in line 6 is suggested to change to - - the authentication code transfer message - -.
Regarding claim 12, the recitation of “the code transfer message” in line 1 is suggested to change to - - the authentication code transfer message - -.
Regarding claim 16, the recitation of “the code transfer message” in line 1 is suggested to change to - - the authentication code transfer message - -.
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “providing unit” in claims 4, 5, 14 and 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of the steps of “transmitting, by the ATM, an authentication request message including the authentication code to the bank server; performing, by the bank server, transaction authentication by comparing the 
Similar problems exist for the recitations of “transmit an authentication request message including the authentication code to the bank server; and wherein the bank server performs transaction authentication by comparing the authentication code received from the ATM with the authentication code previously generated by the bank server” as recited claim 11.
Regarding claims 17-19, the dependency of claims 17-19 appears in error because claim 1 is a method claim not a system claim as defined by claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0095912) in view of Park (US 2018/0300991, hereinafter “Park991”).
Regarding claims 1 and 11, Park teaches a financial transaction method and system (fig. 4) comprising: receiving, by a bank server (130), an authentication code request message (S430) from a mobile terminal (120); generating, by the bank server, an authentication code (approval number, [0026] and [0034]) in response to the request message and transmitting the authentication code to the mobile terminal; transmitting, by an authentication code transfer server (140), a transaction request message to an ATM (S460), the transaction request message including the authentication code and the transaction information; and dispensing, by the ATM, cash according to the transaction information received from the authentication code transfer server (S462).  See [0026]-[0067]. 
	Park further teaches the mobile terminal (120) transmits the authentication code transfer message (transmit approval number (S440)) to the ATM (fig. 4) then the ATM (110) transmits the combined message to the server (140).  Park fails to teach the mobile terminal directly transmits the authentication code transfer message to the authentication code transfer server (140) as claimed.
	However, Park991 teaches the mobile terminal directly transmits the transfer message (S322) to the authentication code transfer server (server), bypassing the ATM (fig. 3).

Regarding claims 2 and 12, Park as modified by Park991 teaches all subject matter claimed as applied above.  Both Park and Park991 further teach wherein the authentication code request message includes the transaction information entered by the user and a phone number of the mobile terminal (Park: [0027].  Park991: [0044]).
Regarding claims 3 and 13, Park as modified by Park991 teaches all subject matter claimed as applied above.  Both Park and Park991 further teach wherein the transaction information includes a withdrawal amount and an account number of a bank account subject to a cash withdrawal (Park: [0047] and [0051].  Park991: [0038]).
Regarding claims 4-6 and 14-16, Park as modified by Park991 teaches all subject matter claimed as applied above.  Both Park and Park991 further teach providing, by an ATM ID providing unit, the mobile terminal with an ID of the ATM and further limitations as claimed (Park: fig. 1 and [0026], [0056]-[0058].  Park991: figs. 5A, 5C and [0021]-[0024]).
Regarding claims 7, 8, 17 and 18, Park as modified by Park991 teaches all subject matter claimed as applied above.  Park991 further teaches generating, by the authentication code transfer server, commands to be executed by the ATM when the 
Regarding claims 10 and 20, Park as modified by Park991 teaches all subject matter claimed as applied above.  Both Park and Park991 further teach transmitting, by the bank server, a transaction approval message to the ATM when the transaction authentication is confirmed (Park: fig. 1 and [0026].  Park991: [0053]).
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Park991 as applied to claims 8 and 18 above, and further in view of Nelson, Jr. et al. (US 2017/0337782).
Regarding claim 9 and 19, Park as modified by Park991 teaches all subject matter claimed as applied above except for displays the transaction information on a screen for user confirmation.  
However, Nelson teaches ATM configured to display transaction information on a screen for user confirmation (figs. 7 and 9).
In view of Nelson’ teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Park991 by incorporating the teaching as taught by Nelson so that user can be able to see and confirm the withdrawal transaction. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/           Primary Examiner, Art Unit 2887